UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6801


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HERMAN ROBINSON WINGO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00854-RBH-5)


Submitted:   September 9, 2015           Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman Robinson Wingo, Appellant Pro Se.      Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Carrie   Fisher  Sherard,   Assistant  United   States  Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Herman Robinson Wingo appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction     based   on    Amendment       782   to    the    U.S.    Sentencing

Guidelines Manual.         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       See United States v. Wingo, No. 4:09–cr–

00854–RBH-5    (D.S.C.     Apr.   27,   2015).         We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.


                                                                         AFFIRMED




                                        2